Citation Nr: 0310450	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  02-00 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a right knee cyst.  

2.  Entitlement to service connection for a rectal 
disability, to include hemorrhoids.  

3.  Entitlement to service connection for a skin disability, 
including as secondary to herbicide exposure.  

4.  Entitlement to service connection for residuals of a 
right wrist strain.  

5.  Entitlement to service connection for right knee 
arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
January 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 decision of the Detroit, 
Michigan, Department of Veterans Affairs (VA) Regional 
Office.  A Travel Board hearing was held in October 2002, 
before the undersigned who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7102 (West 
2002).  A transcript of the hearing testimony has been 
associated with the claims file.  

In a May 2002 statement, the veteran withdrew from appellate 
consideration the claims pertaining to arthritis in all 
joints and a pituitary gland tumor.  At the time of the 
October 2002 hearing, and in a written statement thereafter, 
the veteran withdrew his claims pertaining to a prostate 
disorder and bladder cancer.  He also indicated that he 
wished to preserve his appeal on the issue of entitlement to 
service connection for right knee arthritis.  The issues 
listed on the first page of this decision reflect the above.


REMAND

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. (West 
2002).  There have also been final regulations promulgated to 
implement the new law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2002).  The VCAA and the implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

On remand, the RO must assure compliance with the provisions 
of the VCAA, to include the notification provisions 
consistent with Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Furthermore, during the October 2002 Travel Board hearing, 
the veteran indicated that his family physician, Peter Thoms, 
M.D., and other physicians provided treatment for many of his 
claimed disabilities, and has asserted that such records 
would show the current existence and a service-related 
etiology of the claimed disabilities.  Although the record 
includes private treatment records from several physicians; 
such records are largely unrelated to the claimed 
disabilities currently under appellate review.  Since it 
appears that additional relevant treatment records may exist, 
such should be obtained as part of the VA's duty to assist.  

Finally, the veteran's service medical records reflect 
treatment and evaluation for hemorrhoids.  Contemporary 
private medical evidence also shows treatment for 
hemorrhoids.  There is, however, no medical opinion speaking 
to whether a relationship exists between the veteran's 
currently diagnosed hemorrhoids and hemorrhoids noted during 
active service.

For the above reasons, the case is REMANDED to the RO for the 
following:

1.  The RO should issue the veteran a 
letter advising him as to the provisions 
of the VCAA and its implementing 
regulations, and, specifically providing 
him with the notice required under 
38 U.S.C.A. § 5103(a).  The RO should 
inform the veteran as to the nature of 
the evidence needed to support his claims 
specific to each issue on appeal, and the 
actions required of the veteran in order 
for VA to assist him in those claims.  

The RO should specifically request the 
veteran to determine the names, 
addresses, and dates of treatment for any 
health care providers (VA or non-VA) who 
have provided him with treatment for the 
right knee, skin, right wrist, and/or 
rectal problems, including hemorrhoids.  
The veteran should include identification 
of treatment for the above-cited 
disabilities by any of the following 
physicians:  Drs. Moeller/Molder, Nolan, 
Boyers, and Thoms.  After securing the 
necessary releases, the RO should make 
all reasonable efforts to obtain medical 
records identified by the veteran and not 
already associated with the claims file.  

The RO should also inform the veteran 
that the requested information and 
evidence must be received within one year 
of the date of the RO's letter.  The RO 
should advise the veteran that if he 
desires to waive his right to a one-year 
period in which to submit additional 
evidence and information to the RO, he 
should provide a signed statement 
affirmatively waiving that right.

2.  The veteran should be afforded a VA 
examination by a physician with the 
appropriate expertise to determine the 
existence and etiology of hemorrhoids.  
The claims folder should be made 
available to the examiner and review of 
such should be noted in the completed 
examination report.  The examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
that recurrent hemorrhoids, as shown in 
contemporary medical records, are related 
to hemorrhoids shown during the veteran's 
active service.  The rationale for all 
opinions reached should be provided.

3.  After all requested development has 
been completed, to the extent possible, 
the RO should review the claims file and 
otherwise ensure that all notification 
and development action required by the 
VCAA is completed.  The RO should 
consider whether, based on review of any 
additionally received information, 
further examinations are warranted.

4.  The issues in appellate status should 
then be readjudicated by the RO based on 
consideration of the entire evidentiary 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	J. M. Daley
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


